Citation Nr: 1027583	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to March 2001 
and from February 2003 to May 2004.  The Veteran is eligible for 
VA compensation benefits for his period of active duty from 
February 2003 to May 2004.  His period of active duty from July 
2000 to March 2001 is considered dishonorable for VA purposes.  

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
February 2007, the Veteran filed a notice of disagreement with 
regard to the denials of service connection for migraine and a 
right ankle disorder, along with the issues on appeal.  In a 
February 2008 rating decision by a Decision Review Officer, the 
RO granted service connection for headache and a right ankle 
disorder.  As those issues have been granted in full, the Board 
will not discuss them further.  

In April 2010, the Veteran participated in a Board hearing at the 
RO before the undersigned.  A transcript is of record and has 
been reviewed.  


FINDINGS OF FACT

1.  The Veteran's low back disorder is related to service.  

2.  The Veteran's tinnitus was likely caused by in-service noise 
exposure.    


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (2009).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection: Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Low Back

The evidence establishes that the Veteran has a current low back 
disorder.  During a January 2008 VA examination, the Veteran was 
diagnosed with chronic lumbar strain.  The examiner noted the 
minimal documentation of a back injury in service and the fact 
that the Veteran checked the "no" box during his post 
deployment physical examination regarding back pain.  The 
examiner could not provide a nexus opinion without resorting to 
speculation.  

During his Board hearing, the Veteran asserted that his current 
low back condition is a result of an injury incurred in service.  
He testified that the injury occurred in Iraq when he jumped 
backwards out of a 5-ton truck while carrying his rucksack.  He 
stated that he was trying to avoid enemy fire.  He asserted that 
his back had already been sore from carrying his rucksack, and 
the pain worsened after this injury.  In a January 2008 letter,  
the Veteran's squad leader in Iraq stated that he observed the 
Veteran's injury and confirmed the Veteran's description of it.  
He stated that the fall occurred while they were taking fire.  

As the Veteran has earned the Combat Infantryman Badge and his DD 
Form 214 documents combat service, his account of experiencing 
low back pain as a consequence of falling out of a 5-ton truck in 
Iraq is presumed accurate.  His statements are consistent with 
the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  
Further, the Veteran has testified that his low back pain 
continued after the injury and worsened after service.  He is 
competent, as a layperson, to report on that which he has 
personal knowledge, such as recurrent low back pain.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds 
his account regarding the continuity of low back pain to be 
credible.  Consequently, the evidence establishes a continuity of 
symptomatology between the low back injury in service and the 
currently diagnosed low back strain.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Resolving the benefit of the doubt in the 
Veteran's favor, service connection for the present low back 
disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304(d).  

Tinnitus

The Board notes that the Veteran has competently reported that he 
was exposed to artillery noise during infantry training in Iraq.  
He stated that ear protection was not a concern in defense 
situations.  His DD Form 214 confirms service in the infantry, 
and he is in receipt of a Combat Infantryman Badge, which is 
indicative of combat.  As such, the Veteran is entitled to the 
presumption of combat noise exposure.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

The Veteran received a VA audiological examination in October 
2006.  The Veteran again reported a positive history of noise 
exposure in service without hearing protection.  The examiner 
stated that tinnitus was not caused by or a result of military 
service; she did not support the opinion with a rationale.  As 
such, the Board does not find it probative.    

During his Board hearing, the Veteran testified that he began 
experiencing ringing in his ears while in service in 2003 and 
that the ringing has continued to the present time.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  

The Board finds the Veteran's statements that tinnitus began in 
service and has continued to the present to be credible.  
Furthermore, the Board notes that tinnitus is subjective, and the 
kind of condition to which lay testimony is competent.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  The Veteran's statements regarding the onset and 
continuation of tinnitus establishes continuity of 
symptomatology, linking tinnitus to service.  See 38 C.F.R. § 
3.303(b).  Accordingly, the Board will resolve the benefit of the 
doubt in favor of the Veteran and grant service connection for 
tinnitus.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 
3.303, 3.304(d).  


ORDER

Entitlement to service connection for chronic lumbar strain is 
granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


